                                                                                                                                                                           - ,:::·~

                                                                      Case 2:19-cv-08100-CCC-JBC Document 33-3 Filed 08/07/20 Page 1 of 1 PageID: 621


                                                                                                                                     7018 0360 0001 0471 6538
             PRESS F/RML Y TO SEAL                                                                                                         PRESS FIRMLY TO SEAL

                                                                                                                                                                                                                a
                                                                                                                                                                                                               UMr£DST4TES
                                                                                                                                                                                                               POsr4L suVltEt$
                                                                                                                                                                                                                                                    U.S. POSTAGE PAID
                                                                                                                                                                                                                                                    PM 1-Day
                                                                                                                                                                                                                                                    PARAMUS, NJ
                                                                                                                                                                                                                                                    07652
                                                                                                                                                                                                                                                    ~~88~'r20
                                                                                                                                                                                                                                                                                 ,:i

                                                                                                                                                                                                                                                                            . <i,,,i
                                                                                                                                                                                                                                                                                    ~

                                                                                                                                                                                                                     1024
                                                                                                                                                                                                                                                      $14.15                1~

                   i=;Jf UNITED ST/,lTES                                                                                                                                                                                         07101
                                                                                                                                                                                                                                                    R2303S 101752-01
                                                                                                                                                                                                                                                                            ~ ~
                                                                                                                                                                                                                                                                            -.<:
                                                                                                                                                                                                                                                                            ~-~


               ~ POST/J.L SERVICE®                                                                                                                                                    r-                                                                                    ii=
                                                                                                                                                                                                                                                                            ,       <(
                                                                                                                                                                                                                                                                            ~        co
                                                                                                                                                                                                                                                                            ::;:5
                                                                                                                                                                                                  FROM:
tll~,o                                                                                                                                                                                                                                                                      ~~.a
-~~
                                                                                                                                                                                                                                                                            .Q
                                                                                                                                                                                                                                                                            ~ 0

 -i                                                                                                                                                                                                                                                                         0. -
                                                                                                                                                                                                                                                                            Cl U
 ::r
 .;;·                                                                                                                                                                                                                                                                       co
 <1l
                                                                                                                                                                                                                                                                            ~ hl'
 :,                                                                                                                                                                                                                                                                         c.~
 ;;;                                                                                                                                                                                                                                                                        ~ C:
                                                                                                                                                                                                                                                                             Ca,
 0
 ~                                                                                                                                                                                                                                f\~.        .~iJ; ~;                      · - U)
                                                                                                                                                                                                                                                                             a,-



                     ,RIORITY®
                                                                                                                                                                                                                                                                                ,,, l1l
                                                                                                                                                                                                                                                                             ::, t;
 V>                                                                                                                                                                                                                                                                             ~     0
 3                                                                                                                                                                                                                                            .,,                           .2        0.
 C,
  D.
                                                                                                                                                                                                                                                                                >,    ui
  ro                                                                                                                                                                                                                                      -   I                             ©::j
  a
  3
 'O
  ~
  A
                         Al                                                                                                                                                                                                                                      ;\:
                                                                                                                                                                                                                                                                            ~@
                                                                                                                                                                                                                                                                            'O u.
                                                                                                                                                                                                                                                                             OJ st
                                                                                                                                                                                                                                                                            'O ~
                                                                                                                                                                                                                                                                            ·s;
                                                                                                                                                                                                                                                                                0
                                                                                                                                                                                                                                                                                 ~"'
                                                                                                                                                                                                                                                                                        fa.
  0
  ;,':                                                                                                                                                                                                                                                                          -~~
                                                                                                                                                                                                                                                                                -o e
  C                                                                                                                                                                                                                                                                             C ~
  3                                                                                                                                                                                                                                                                             l1l 0
  ~                                                                                                                                                                                                                                                                             ·iu ~0
  ::
                                                                                                                                                                                                                                                                                'i:., ·-~
  ,,
  ~
                       9.te of delivery specified*
                                                                                                                                                                                                                                                                                U)
                                                                                                                                                                                                                                                                                _c
                                                                                                                                                                                                                                                                                         Cl
  :l!                                                                                                                                                                                                                                                                            l1l ·-
  <1l                                                                                                                                                                                                                                                                           -,,, Cl
                                                                                                                                                                                                                                                                                     l1l
  ~                   ':,PS TR/\CKli'JGTM included to many major                                                                                                                                                                                                                 0 .>:
                                                                                                                                                                                                                                                                                0. u
  "                   !,... . . .,. . .,• ·,. ., . __ ·l   ',..,,   .+> -~~-: .. ,.,.                                                                                                                                                                                                    "'-
                                                                                                                                                                                                                                                                                ~-=
                                                                                                                                                                                                                                                                                •/'

               _, :--~:.!.~.-1 '.-"-- ---                    .J.'. • . . t !
                                                                                                                                                                                                                                    TO:
                                                                                                                                                                                                                                                                                 I'\)':'°'"
               __, \ - l l l ! I V - U    l ! ! l t l l / C l l l ' . J l l n : 111.-;1;:,..n:t.~



   C,          a   Pick up available.*                                                                                                                                                                                                                                          :: "
                                                                                                                                                                                                                                                                                 O,!:!


                                                                                                             PRIORITY~
                                                                                                                                                                                                                                                                                 >,-
  "'?.a,                                                                                                                                                 ~          UNITED ST/J.TES                                                                                              t:       e
               .• Orde~_stlpplies online.*
                              ·,t                  '
                                                                                                                                                        l!Iiifl,   POST/J.L SERVICE®                                                                                             "'"'
                                                                                                                                                                                                                                                                                 0. 'O
                                                                                                                                                                                                                                                                                 £~
                • Wti'en;used internationally, a customs                                                                                                                                                                                                                         c.-
              , . di.claration label may be required .
                                                                                                              *MAIL*                                        VISIT       us AT USPS.cm,1'
                                                                                                                                                             ORD:::~ FR:::'.:: S1J?.'.:1:..!:'.) C:"l~-1>,~.
                                                                                                                                                                                                                                                                                 "' 0
                                                                                                                                                                                                                                                                                 ,::C
                                                                                                                                                                                                                                                                                 -u,·z
                                                                                                                                                                                                                                                                                     0

           · .{ ::* Domestic only                                                                                                                                                                                                                                                ·o,~
                                                                                                             FROM:             WILLIAM F KAETZ                                                                                                                                    C      .Q
                                                                                                                               437 Abbott Road
                                                                                                                                                                                                                                                                                 ·rn      >
                                                                                                                                                                                                                                                                                  l1l     l1l
                                                                                                                               Paramus NJ 07652                                                                                                                                  -"'"'
                                                                                                                                                                                                                                                                                  ~ .0
                                                                                                                                                                                                                                                                                  C.      >,
                                                                                                                                                                                                                                                                                  ,,,
                                                                                                                                                                                                                                                                                 :c E
                                                                                                                                                                                                                                                                                      "'


               I     111111111111111111111111
                      PS00001000014
                                                                                                    EP14F
                                                                                                    OD: 12
                                                                                                                                          TO:
                                                                                                                                        Martin Luther King Building
                                                                                                                                        & U.S. Courthouse
                                                                                                                                                                                                                                                                       _J
                                                                                                                                                                                                                                                                                 f- ~


                                                                                                                                                                                                                                                                                         'f
                                                                                                                                                                                                                                                                                           ;,':




                                                                                                                                        Attention Court Clerk
                                                                                                                                        50 Walnut Street Room 4015
                                                                                                                                        Newark, NJ 07101            ~'..i                                                                                                                         I
                                                                                                               228            2013
           * ciomestic only.                           x For Domestic shipments, the maxim. Label                    ' July                        FOR DOMESTIC AND INTERNATIONAL USE
                                                                                                                                                                                                                                                                                                  .
